Name: 96/410/EC: Council Decision of 28 May 1996 on the provisional application of an Agreement between the European Community and the United Arab Emirates on trade in textile products
 Type: Decision
 Subject Matter: European construction;  international affairs;  leather and textile industries;  Asia and Oceania
 Date Published: 1996-07-08

 Avis juridique important|31996D041096/410/EC: Council Decision of 28 May 1996 on the provisional application of an Agreement between the European Community and the United Arab Emirates on trade in textile products Official Journal L 169 , 08/07/1996 P. 0039 - 0039COUNCIL DECISION of 28 May 1996 on the provisional application of an Agreement between the European Community and the United Arab Emirates on trade in textile products (96/410/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (2) thereof,Having regard to the proposal from the Commission,Whereas the Commission has negotiated, on behalf of the Community, a bilateral Agreement on trade in textile products with the United Arab Emirates;Whereas the Agreement should be applied on a provisional basis from 1 January 1996, pending the completion of procedures required for its conclusion, subject to reciprocal provisional application by the United Arab Emirates,HAS DECIDED AS FOLLOWS:Sole ArticleThe Agreement between the European Community and the United Arab Emirates on trade in textile products shall be applied on a provisional basis from 1 January 1996, pending its formal conclusion, subject to reciprocal provisional application by the United Arab Emirates.The text of the initialled Agreement is attached to this Decision.Done at Brussels, 28 May 1996.For the CouncilThe PresidentR. SERRI